The action in this case is brought to recover surplus moneys remaining after a foreclosure in the hands of mortgagees. It is admitted, that the plaintiff, by joining with her husband, had released her right of dower to one Van Vechten, and that as between her and Van Vechten, the estate was wholly in him. It is, however, claimed, that this fact cannot be set up as between the plaintiff and the mortgagees, who do not claim under Van Vechten's title. When the release was made, the plaintiff's right of dower was inchoate. When the action was commenced her husband was dead, and she had a vested right to dower, assignable in equity. *Page 328 
This case raises a question, as to the true effect of the union of the wife with the husband in a release of dower. Some light may be shed upon it, by considering the nature of a fine in the English law, for which the present system of private acknowledgments is a substitute, and from which it was borrowed. (Morris v. Sargent, 18 Iowa 99; 3 Washburn on Real Property, 281.) Mr. Preston says: "Strangers to the fine, that is, persons not parties to it, may avail themselves of the fine, to preclude the title of the cognizor in the fine, and a party will not be allowed, in opposition to his own fine, to assert a title to the land." (Vol. 1, on Conveyancing, 209.) He adds: "The consequence is the fine inures to the benefit of the persons, etc., to whom the right might have been released, exactly the same as if the fine had been a release. Hence, the resolution in Buckler'scase (2 Coke, 55, a), that if a disseizee levy a fine to a stranger, the disseizor shall hold the land forever, for the disseizee against his own fine cannot claim the land * * * and by the fine the right is extinct, whereof the disseizor shall take advantage." (Moore's case, 2 Rolle, 312.) The fine operates as an extinguishment of the disseizor's right. (Edwards v.Rogers, Sir W. Jones, 456; 1 Preston on Conveyancing, 301-306.)
It is sometimes said that an acknowledgment barring a right of dower only operates by way of estoppel, and that as estoppels are reciprocal, a stranger cannot take advantage of it. But the fine, for which the acknowledgment is a substitute, operated only by way of estoppel, and yet, as has been shown, it extinguished the right. There is, thus, a well settled distinction between a simple release and an estoppel by way of fine. A fine levied by a person who has no title, but who afterward becomes heir, will be an estoppel to his claim as heir, and yet, a release by deed would not have barred his title. The principle seems to be, that the fine accompanies the estate and becomes a muniment of title, and may be resorted to by any one who happens to be in possession of the estate. These views would prevail in the case of dower while it is still inchoate. The argument would be *Page 329 
yet stronger after the husband's death. The estoppel would then work a transfer of the estate to the vendee under the husband's conveyance. (Lampt's case, 10 Coke, 46, b; Helps v.Hereford, 2 B  A., 242.) In the case last cited, there was a conveyance by an heir apparent, under a fine, which was held to work a title when the estate accrued to him. Under this principle, the right of dower would be released to the owner of the fee. (Elwood v. Klock, 13 Barb., 50.)
On this ground, it is clear that a claimant of the land can avail himself of the release, though not claiming under the same title. (McKee v. Brown, 43 Ill., 130.) In that case, a husband and wife had made a conveyance to one Rayburn, and the title, through intermediate transfers, commencing with that of Rayburn, had vested in a city. County authorities claimed the same land, under a title derived through a forfeiture of the husband's interest, and conveyed such estate as they had to one McKee, who was put in possession. It was held, that until the conveyance to Rayburn was set aside for fraud, McKee could set up the outstanding title in him (Rayburn) as a bar to the widow's claim, and that she was estopped by her release, though McKee did not claim under Rayburn's title. In other words, so long as the conveyance to Rayburn stood unimpeached, the widow could make no claim for dower against a mere stranger in possession. This case decides that a release accompanying the husband's conveyance absolutely extinguishes dower, so long as that conveyance remains in force, as for example, is not canceled or set aside. Put the case in this form: Suppose that a husband makes a conveyance with intent to defraud his creditors, and his wife unites with him, and that the creditors take no proceedings to set the conveyanceaside. A stranger in possession can, under these circumstances, make a successful defence against the widow's claim for dower.
The real point in all such cases as Malloney v. Horan
(49 N Y, 111); Robinson v. Bates (3 Metc., 40); Woodworth v.Paige (5 Ohio St., 70), is this: The husband and wife having united in a conveyance which is fraudulent as to *Page 330 
creditors, and that conveyance having been set aside as to the husband, the conveyance as to the wife's right of dower became a release to a stranger to the title; in other words, the release had no interest except that which he derived from the wife. The act of setting the husband's conveyance aside on the ground of fraud, made that void from the beginning, so that the wife's release could not be affirmed to be made to a person having an estate in the land. The decisions just referred to all rest uponPixley v. Bennett (11 Mass., 298), where the sole point was that a wife could not release her dower to a stranger to the title. There is no case opposed to McKee v. Brown (supra), where the title still continues in the grantee undisturbed.
The plaintiff's counsel rested on Blain v. Harrison
(11 Ill., 384) and Summers v. Babb (13 id., 483), as holding that the release of dower must, to be valid, be made to the owner of the fee. From this proposition he argued that, as the mortgage had been foreclosed, and the fee sold under the paramount title, the release of dower did not take effect, as these circumstances occurred before the husband's death. The cases on which he based this doctrine have been disavowed by the court which rendered them. (Chicago Dock Co. v. Kinzie, 49 Ill., 289, 294.) It is held in that case that the release may be made to a tenant for life, remainderman, reversioner or equitable owner, and that it is not indispensable that the release should have the legal fee. This is deemed to be a sound rule. In the case at bar, Van Vechten must be deemed to be the equitable owner, as the surplus moneys, as between him and the plaintiff, belong to him, and under the doctrine of equitable conversion, must be regarded as land. Accordingly, the estoppel, if not equivalent to a release during the husband's life, on his death, extinguished the dower in favor of the equitable owner, and the rule in McKee v.Brown applies. The mischief of any other rule is apparent. If the widow is allowed to recover this money, she is under an immediate duty to pay it over to Van Vechten as his trustee. The litigation is thus made fruitless *Page 331 
and unmeaning, while there is danger that the rights of Van Vechten may be impaired by the insecurity of the fund and its exposure to loss.
The judgment should be affirmed.
All concur except REYNOLDS, C., dissenting.
Judgment affirmed.